Citation Nr: 1501346	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for right arm and shoulder condition.

2. Entitlement to service connection for neck condition.

3. Entitlement to service connection for back condition.

4. Entitlement to service connection for right wrist condition.

5. Entitlement to service connection for degenerative joint disease of the right knee, claimed as a right knee condition.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1976 to July 1979.  The Veteran had additional service from August 1979 to February 1985, but is not considered a "veteran" for VA purposes during that period of time. 38 C.F.R. § 3.12(c) (2014) (it is possible for a former service member to have multiple periods of service with only the periods ending in a less than honorable discharge being a bar to VA benefits).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.    

The Board notes that in his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that an appeal with regard to a claimed hip disability had not been addressed.  The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 (West 2014).  Pursuant to applicable legal authority, an appeal is initiated by a timely filed notice of disagreement (NOD).  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).  The NOD must be filed with the office that entered the determination with which disagreement has  been expressed. See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300 (2014).

Except in cases of simultaneously contested claims, a claimant, or his or her representative must file a NOD within one year from the date that the agency mails the notice of determination to him or her.  Otherwise, that determination becomes final.  The date of mailing the letter of notification of the determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2014).  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result constitutes a NOD. While special wording is not required, the NOD must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2014).

In the present case, the RO mailed a rating decision on May 24, 2010, denying service connection for  (1) a right arm and shoulder condition; (2) neck condition; (3) back condition; (4) right wrist condition; (5) degenerative joint disease of the right knee; and (6) degenerative joint disease of the right hip.  On May 11, 2011, the Veteran submitted a written notice of disagreement in which he clearly stated, "I am appealing claims 1 through 5."  He did not indicate that he wished to appeal claim 6, the claim for degenerative joint disease of the right hip.  As such, that decision became final one year after the issuance of the rating decision and therefore is not before the Board at this time.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a right arm and shoulder disability.

2. The Veteran does not have a current diagnosis of a neck disability.

3. The Veteran does not have a current diagnosis of a back disability.

4. The Veteran does not have a current diagnosis of a right wrist disability.

5. The Veteran's presently diagnosed degenerative joint disease of the right knee was not incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1. The Veteran does not have a right arm and shoulder disability that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. The Veteran does not have a neck disability that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3. The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4. The Veteran does not have a right wrist disability that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5. The Veteran's does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim of service connection for right arm and shoulder, right wrist, neck, back, right knee, and right hip disabilities in September 2009.  In a letter dated in October 14, 2009, the Veteran was notified of the evidence required to substantiate his claims.  That letter advised the Veteran of the information already in the possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to the VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, the Veteran did not raise an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been  satisfied.  Here, the Board notes that the duty to assist is a two-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190,l 193 (1991).  Particularly, in the present case, a thorough and complete attempt was made by VA to locate the Veteran's service treatment records (STRs).  VA contacted both the National Personnel Records Center and the Records Management Center but only a copy of the Veteran's entrance examination was able to be located.  By the way of a letter dated April 22, 2010, VA notified the Veteran that his STRs were unavailable and requested that he send any copies of medical treatment records that he may have in his personal files.  In his Notice of Disagreement (NOD), received by VA on May 12, 2011, the Veteran stated that his personal copies of his records were lost during Hurricane Katrina.  As such, the Board finds that any further attempts to locate outstanding service records would be futile.  38 C.F.R. § 3.159(c)(2).  

All other available records pertaining to the Veteran's claim have been obtained.  The evidence includes his available STRs, VA medical treatment records, private treatment records from the Munson Army Health Center (MAHC), and the Veteran's own lay statements.  The Veteran has not identified any outstanding evidence and the Board is aware of none.  

The Board notes that a VA medical opinion has not been obtained in connection with the Veteran's claim for service connection for right arm and shoulder, right wrist, neck, back, and right knee disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As will be discussed below in more detail, a review of the record is negative for any evidence of a diagnosed condition with regard to the Veteran's right arm and shoulder, neck, and back.  Concerning the Veteran's claimed right wrist condition, VA treatment records from July 2002 show a complaint of right wrist pain and weakness.  However, record is void of any physical findings or a diagnosis of any right wrist disability.  Further, while the VA treatment records make note of a reported accident in service, no evidence exist in the record, and the Veteran has not provided any details or evidence that would support the allegation that such an in-service incident occurred.  Finally, with regard to the Veteran's right knee disability, the Veteran has not identified any in-service incident.  Rather, private treatment records from MAHC imply that the Veteran suffered a torn anterior cruciate ligament following his release from active service.  The record contains no competent evidence suggesting a causal relationship between his current right knee disability and active service, and the Board is satisfied that the medical evidence of record, to include VA and private treatment records, is sufficient to make a decision on that claim.  For all of these reasons, the Board is satisfied that the duty to assist does not require a VA examination in this case.  

II. Right Arm and Shoulder, Neck, Back, and Right Wrist

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability.  In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This is so because Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. §§ 1110, 1131.

In the present case, a review of the record fails to show that the Veteran has a current diagnosis of any disability with regards to his right arm and shoulder, neck, or back.  The Veteran's enlistment examination in August 1976 is negative for any such complaints.  A review of VA treatment records and treatment records from MAHC are also negative of any history, complaints, or findings of right arm and shoulder disability, neck disability, or back disability.  

In the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals), he asserts that he dislocated his shoulder during basic training.  He also asserts that he injured his back lifting heavy equipment and again playing sports during active service.    The Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  However, Board also recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  Id. at 1376-77.   In the present case, while the Veteran has provided some lay evidence of an in-service incident or occurrence, particularly with regard to a dislocated shoulder, he has not provided any medical evidence of a currently diagnosed right arm and shoulder, neck, or back disability.  Rather, the Veteran relies solely on his lay assertion that he is currently disabled.  

Likewise, with regard to the Veteran's claim of a right wrist disability, a review of the record also fails to show that the Veteran has a current diagnosis of any such disability.  The Veteran's enlistment examination in August 1976 is negative for any complaints and treatment records from MAHC are also negative of any history, complaints, or findings of a right wrist disability.  While VA medical records indicate that the Veteran complained of wrist weakness and pain in 2002 and reported that it was the result of a jeep accident while in the Service in 1978, there is no indication that the Veteran underwent a physical examination, or that a diagnosis of any wrist disability was ever made.  

Thus, because the record lacks proof of a present disability, service connection for right arm and shoulder, neck, back, and right wrist disabilities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not helpful to the Veteran. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).

III. 
Right Knee

As discussed above, service connection may be granted for a disability incurred in or aggravated by service.  38 U.S.C.A. § 1110.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The record shows that the Veteran has a current diagnosis of degenerative joint disease in the right knee.  However, the evidence of record fails to show any complaints of or treatment for a right knee injury during service, nor does it show that the Veteran's degenerative joint disease was diagnosed within a year of separation from active service. As such, the Board finds that service connection for a right knee disability on a presumptive basis is not warranted in this case.   

While service connection cannot be granted on a presumptive basis, the Veteran could still receive service connection for his diagnosed right knee disability if he is able to show that it is directly related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Service connection may also be granted for any disability diagnosed after discharge, when there is competent and credible evidence, including that pertinent to service, linking the current disability to some incident in service.  38 C.F.R. § 3.303(d).  However, in this case the record fails to support such a connection between his service and his present diagnosis.  

Here, the Veteran has not provided any evidence or allegations of an in-service incident or injury that led to his present right knee disability.  Further, all available medical evidence connects his present disability with incidents that occurred after the Veteran left active service.  Specifically, private treatment records from MAHC, dated March 2000, indicate that the Veteran suffered a torn anterior cruciate ligament in 1985, while an inmate at Fort Leavenworth, Kansas.  In that examination, the Veteran reported that he "planted his foot to make a shot and felt a pop" with severe swelling thereafter.  MAHC records also indicate that he underwent arthroscopic surgery of the right knee sometime around 1990.  VA medical records also link his knee pain to a meniscal tear in the early 1980's.      

Thus, because there is no evidence of an in-service incident or injury, nor is there any evidence indicating a nexus between the Veteran's present disability and his active service, the Board finds that the Veteran's presently diagnosed right knee disability does not meet the criteria for service connection.  In reaching this conclusion, the Board has again considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran. See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right arm and shoulder disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for degenerative joint disease of the right knee is denied.  


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


